Citation Nr: 1123074	
Decision Date: 06/16/11    Archive Date: 06/28/11

DOCKET NO.  07-35 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right ankle disorder.

2.  Entitlement to service connection for a left ankle disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel

INTRODUCTION

The Veteran had active service from February 1987 to August 1980 and from November 1990 to September 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In her October 2007 VA Form 9, the Veteran requested a video conference hearing before a member of the Board, to be held at the RO.  In, the Veteran submitted notice to the RO that she no longer wanted a hearing.  Therefore, the request for a Board hearing at the RO is deemed withdrawn and the Board will continue with the appeal.  See 38 C.F.R. § 20.704(d) (2010).

In her October 2007 VA Form 9, the Veteran asserted that she had flat feet at the time of her enlistment into the military and that this disorder was aggravated by her military service.  Thus, the issue of service connection for bilateral pes planus (flat feet) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c) (2010).

By way of background, the Veteran claims that her currently diagnosed osteoarthritis of the bilateral ankles is related to her military service.  The Veteran contends that she experienced bilateral ankle pain in service and that she continued to have bilateral ankle symptoms following separation.  She claims that she was treated on multiple occasions during her military service due to complaints of bilateral ankle pain and that she was placed on light duty to relieve her symptoms.  Having reviewed the evidence of record, the Board finds that additional development is needed with respect to the Veteran's claims.  

The Board notes that service connection means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.

In order to prevail on the issue of service connection for any particular disability, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999). 

Here, it is unclear whether the Veteran's claims file includes her complete service treatment records.  In November 2006, the Veteran submitted a December 1990 Individual Sick Slip service treatment record, which suggests that she experienced ankle symptomatology; she was advised not to run, jump or march over 1/4 of a mile for five days.  However, the service treatment records obtained by the RO are completely negative for any indications of treatment for ankle symptomatology.  Thus, it is uncertain whether all of the Veteran's service records have been obtained and associated with the claims file.  Given this, and in light of the Veteran's contentions of treatment of multiple occasions for bilateral ankle symptomatology, the RO should determine whether any additional service treatment records exists but have not been associated with the claims file, and associate any outstanding service treatment records with the claims file.

Additionally, the Veteran reported that she received treatment for her claimed disorders at the Brevard Viera VA medical facility.  While VA treatment records dated in September 2005 and March 2006 have been associated with the claims file, there has been no attempt to obtain all of the Veteran's available VA treatment records.  Such records may prove beneficial in deciding the Veteran's claims.  Thus, on remand, the RO should obtain all VA treatment records relevant to the claimed bilateral ankle disorders.

Finally, the Board also notes that lay statements, such as those by the Veteran, may be competent to support claims for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. 1153(a); 38 C.F.R. 3.159, 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Thus, the Veteran's statements regarding the onset and continuity of her bilateral ankle symptomatology must be given consideration in determining whether service connection is warranted for the claimed disorders.

To date, the Veteran has not been afforded a VA examination with regards to her right ankle and left ankle claims.  Given the Veteran's competent lay statements regarding the onset and continuity of her bilateral ankle symptomatology, coupled with the December 1990 service treatment record indicating that she experienced ankle symptomatology during her military service, the Board finds it necessary to provide the Veteran with an appropriate VA examination in an attempt to determine whether any current right and left ankle disorders are related to her military active service.  Therefore, a remand is needed for a VA examination and medical opinion.  See McLendon, 20 Vet. App. at 79.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC shall attempt to obtain and associate with the claims file the Veteran's complete service treatment records, to include obtaining any outstanding records related to in-service ankle symptomatology.  All attempts to obtain the records must be documented in the claims file.  If no such records exist, the claims file should be documented accordingly.

2.  The RO/AMC shall associate with the Veteran's claims file all VA medical records related to the claimed right ankle and left ankle disorders that are not already of record.  Any additional pertinent records identified by the Veteran during the course of this Remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.
 
3.  Thereafter, the RO/AMC shall schedule the Veteran for a VA examination to determine whether the Veteran current suffers from a disorder(s) affecting either ankle, and if so, offer an opinion as to the etiology of any diagnosed right ankle and/or left ankle disorders.  The claims folder and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner shall be conducted at this time, and included in the examination report.  

Following the clinical examination and claims file review, the examiner shall offer an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any diagnosed right ankle and/or left ankle disorder(s), to include osteoarthritis, are related to the Veteran's period of active service, to include the reported in-service ankle symptomatology.  The examiner should consider any reports of continuity of bilateral ankle symptoms since service and acknowledge such statements made by the Veteran in offering the opinion.   

The examiner must provide a comprehensive report including a complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusion.  If the examiner is unable to provide an opinion without resort to mere speculation, he or she should so indicate and explain why an opinion cannot be reached.  

4.  Upon completion of the above tasks and all necessary notice and assistance requirements, the RO shall readjudicate the Veteran's claims for service connection for a right ankle disorder and a left ankle disorder.  If the benefits sought on appeal remain denied, provide the Veteran and her representative with a Supplemental Statement of the Case and provide an opportunity to respond thereto.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).`



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


